Citation Nr: 0014702	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left arm pain due 
to an undiagnosed illness.

2.  Entitlement to service connection for right arm pain due 
to an undiagnosed illness.

3.  Entitlement to service connection for leg cramps due to 
an undiagnosed illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for low back pain due 
to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1976 to July 1979 
and from October 1990 to May 1991, including a tour in the 
Southwest Asia Theater during the Persian Gulf War from 
December 2, 1990, to April 15, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for left arm, right arm, leg cramps, hypertension, 
and lower back injury.  The veteran submitted a notice of 
disagreement, and the RO issued a statement of the case in 
November 1998.  The veteran submitted a substantive appeal in 
November 1998.


REMAND

A January 1998 RO rating decision denied service connection 
for a neck condition. In correspondence dated in November 
1998, the veteran disagreed with that determination, thereby 
placing this issue in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (1999).  A review of the record does not show that 
this issue has been made the subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

The veteran essentially contends that he is entitled to 
service connection for left arm pain, right arm pain, leg 
cramps, and low back pain, and for disability due to 
undiagnosed illnesses based on service in the Southwest Asia 
Theater.

It appears that the National Personnel Records Center (NPRC) 
has indicated that the veteran's service medical records are 
unavailable.  The veteran's dates of service are from July 
1976 to July 1979, and from October 1990 to May 1991.  It is 
the judgment of the Board that another attempt should be made 
to obtain the veteran's service medical records; if 
unsuccessful, the service department should certify that all 
possible locations have been searched and that further 
attempts to find the records would be futile.

The Board notes that disability examinations of Gulf War 
veterans have unique requirements because this group of 
veterans is eligible for compensation not only for disability 
due to diagnosed illnesses, but also for disability due to 
undiagnosed illnesses.  An undiagnosed illness is established 
when findings are present that cannot be attributed to a 
known, clearly defined diagnosis after all likely diagnostic 
possibilities for such abnormalities have been ruled out.  
See 38 C.F.R. § 3.317.

As a preliminary matter, the Board finds that the veteran's 
claims for service connection based on manifestations of 
undiagnosed illnesses are well grounded, meaning they are 
plausible.  The veteran has submitted evidence of service in 
the Southwest Asia Theater during the Persian Gulf War era, 
and has alleged that certain undiagnosed illnesses became 
manifested after service for six months or more.  VA 
outpatient records dated in April 1997 note an Axis III 
diagnosis of (questionable) Gulf War Syndrome. Therefore, VA 
has a further duty to assist the veteran.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

In this regard, the Board notes that in May 1997, the RO 
issued a letter to the veteran advising, in part, that he 
could submit medical and nonmedical evidence indicating that 
he had an undiagnosed illness which began either during 
active service in the Southwest Asia Theater of operations or 
within two years thereafter.  In April 1997, VA published a 
new rule, effective retroactively to November 2, 1994, to 
expand the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  
62 Fed. Reg. 23139 (1997).  A review of the record does not 
reflect that the veteran was notified of this change in the 
regulations.  To ensure due process, the RO should issue a 
new development letter to the veteran, detailing the change 
in the presumptive period and advising the veteran about the 
types of evidence he may submit in support of his claims for 
service connection.

(i)  Left Arm Pain

Statements of the veteran in the claims folder are to the 
effect that he injured his left arm in service while erecting 
tents and a pole collapsed.  The veteran states that he was 
treated in service for the injury.

Private medical records show that the veteran was given a 
splint for his left wrist in January 1996, and was diagnosed 
with lateral epicondylitis of the left elbow in April 1997.

Records also show that the veteran underwent a VA examination 
in August 1997.  The veteran reported that he injured his 
left arm at the elbow while riding in a truck on rough 
terrain.  The veteran reported that he continues to have left 
arm pain, and that a wrist splint was applied by his treating 
physician.  He also reported episodes of numbness and 
heaviness in his hand.  Upon examination, excellent motor 
strength and full range of motion were demonstrated.  The 
veteran was diagnosed with medial epicondylitis of the left 
elbow, partially treated with steroid injection.  While 
further treatment was recommended, no disability was found.

It appears from the record that the veteran has medial 
epicondylitis of the left elbow; however, it is unclear to 
the Board whether or not each of the veteran's symptoms 
involving his left arm pain are attributed to that diagnosis 
or to any other diagnosis, or to the injury in service.  The 
Board notes that it is not competent to address this question 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).



(ii)  Right Arm Pain

Statements of the veteran in the claims folder are to the 
effect that he was diagnosed with arthritis of the right arm 
in service.

VA outpatient records show that the veteran complained of 
right shoulder pain and numbness of his right arm in March 
1994.

Private medical records show that the veteran complained of 
right elbow pain in May 1996, and that the reported arthritis 
of his right shoulder.

Records show that the veteran underwent a VA examination in 
August 1997.  He reported pain and a diffuse heaviness across 
his right neck, shoulder, elbow, and wrist.  The veteran 
reported that the pain first began in service, and became 
worse with air conditioning blowing on his arm.  Upon 
examination, there was full range of motion of the veteran's 
right hand, wrist, elbow, and shoulder.  The veteran had 
completely normal sensation and normal vascular supply to his 
entire upper extremity.  There was point tenderness along the 
trapezius muscle halfway between the acromion and cervical 
spine.  X-rays revealed a normal right shoulder and normal 
acromion.  There was no evidence of degenerative joint 
disease of the veteran's right shoulder. The examiner noted 
that the point tenderness over the trapezius was secondary to 
a muscle strain in that area, and recommended further 
treatment.  The examiner also noted that most of the 
veteran's problem with tightness was due to muscle build up 
with poor stretching.  The examiner found no disability.

Again, it is unclear to the Board whether or not the veteran 
has a diagnosis of arthritis involving his right arm (other 
than the right shoulder), and whether the veteran's right arm 
pain is attributed to any other diagnosis.





(iii)  Leg Cramps

Statements of the veteran in the claims folder are to the 
effect that he was hospitalized in service in March 1991 due 
to cramps in both of his legs and that he could not move.  
The veteran states that he is still being treated for leg 
cramps.

VA outpatient records show that the veteran complained of 
pain in his legs in April 1994.  Records show a 
(questionable) diagnosis of varicose veins, mild.

Private medical records show a diagnosis of varicose veins in 
January 1996.

VA outpatient records dated in March 1996 show that the 
veteran reported having cramps in the muscles of his legs 
during and after service.  The assessment was varicose veins.

Records show that the veteran underwent a VA examination in 
August 1997.  The veteran reported bilateral leg tightness 
along his calves.  He reported bulging of his veins with 
increased activity.  He also stated that these symptoms began 
in the Persian Gulf, and that the bilateral leg tightness 
prevented him from running.  Upon examination, there was some 
bulging of the veteran's veins and tighten calves.  There was 
full range of motion about his ankle and normal strength for 
his ankle flexors and extensors; there was normal range of 
motion of the gastrocs.  The examiner noted the fact that the 
veteran's veins bulge with activity might be a normal variant 
due to his large muscle size; and that if this continued to 
be a problem, additional treatment procedures could be 
undertaken.

Again, the record is unclear as to whether or not the 
veteran's leg cramps are attributed to varicose veins or to 
any other diagnosis.

(iv) Lower Back Pain

Statements of the veteran in the claims folder are to the 
effect that he injured his lower back in February 1991 while 
constructing tents, and that he sought medical treatment in 
service.  The veteran states that he is still being treated 
for lower back pain.

VA outpatient records dated in December 1983 show a diagnosis 
of congenital abnormality lumbosacral spine with no physical 
limitations.

Private medical records show that the veteran was treated for 
lower back pain in April 1997.

There is no VA examination of record.

Again, the record is unclear as to whether or not the 
veteran's lower back pain is attributed to a congenital 
abnormality or to any other diagnosis, or to the injury in 
service.

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, including 
requesting a VA general medical examination." Other 
specialist examinations are to be ordered as appropriate.  In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  
The RO is advised to provide the examiner with a copy of the 
guidelines prior to the examination. The RO is also requested 
to make certain that the examination conforms precisely to 
the guidelines prior to adjudicating the issues of service 
connection for conditions claimed to be the result of an 
undiagnosed illness.

The duty to assist requires that specialist's examinations be 
obtained when recommended by VA examiners.  Hydra v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, a remand is 
necessary to obtain recommended testing and to clarify which, 
if any, symptoms reported by the veteran are attributed to 
any diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

With regard to the claim for service connection for 
hypertension, the veteran has stated that he has treated for 
high blood pressure during service in January 1991.  

VA outpatient records include a July 1979 entry showing that 
blood pressure was recorded as 140/90.  In November 1995, it 
was noted that the veteran had increased blood pressure.  At 
a VA examination in August 1997, no evidence of hypertension 
was shown.  Records in the claims folder reflect a diagnosis 
of hypertension in August 1998.

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  An application is 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The adjudication of the claim for 
service connection for hypertension must be deferred pending 
the additional development regarding the service medical 
records, discussed above.

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding the medical 
causation of the claimed condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran should be 
provided an opportunity to provide all medical evidence to 
support his contentions regarding the claimed disability.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:


1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for a neck condition. 
The veteran should be advised that he 
must submit a VA Form 9 or substantive 
appeal within 60 days in order to obtain 
appellate consideration of this issue.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).

3.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for hypertension, left arm 
pain, right arm pain, leg cramps, and 
lower back pain since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers identified and obtain copies of 
the records not already in the file.  The 
veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
hypertension due to disease or injury 
which was incurred in or aggravated by 
service.  All records obtained must be 
associated with the claims file.

4.  The RO should contact the NPRC and 
any other relevant source, including the 
USAR Control Group (Reinforcement) 
(WONJAA), at 9700 Page Boulevard, 
St. Louis, Missouri, 63132-5000, and 
attempt to obtain the veteran's service 
medical records, including records of his 
hospitalization in 1991.  The RO's 
request should state the veteran's 
periods of active service as being from 
July 1976 to July 1979, and from October 
1990 to May 1991.  If service medical 
records for either period of active 
service are unavailable, the service 
department should certify that all 
possible locations have been searched and 
that further attempts to find the records 
would be futile.

5.  Examinations should be conducted 
under the new protocol for Persian Gulf 
War veterans claiming service connection 
for undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's left arm pain, right arm pain, 
leg cramps, and lower back pain.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations, and the examiners should 
acknowledge such review in the 
examination reports.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  If any such 
symptoms are attributed to any diagnosis, 
the examiners are asked to determine 
whether it is at least as likely as not 
that the condition is the result of 
active service.  The examiners should 
identify specifically which symptoms, if 
any, are not attributed to any diagnosis.  
All findings should be reported.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder to ensure that all 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action should be undertaken.

7.  The RO should then review the 
veteran's claims for service connection 
for hypertension, left arm pain, right 
arm pain, leg cramps, and lower back 
pain.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to ensure due process and accomplish 
additional development.  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. Alibrando
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



